NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR REYES, Jr.,                              No. 19-17341

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01440-JJT-JFM

 v.
                                                MEMORANDUM*
K. MARINO, 17930; et al.,

                Defendants-Appellees,

and

CITY OF GLENDALE POLICE
DEPARTMENT; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Victor Reyes, Jr. appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising

out of his arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915A for failure to state a claim. Wilhelm v.

Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Reyes’s action because Reyes failed to

allege facts sufficient to state a plausible federal claim. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed,

a plaintiff must allege facts sufficient to state a plausible claim); see also Hudson v.

Palmer, 468 U.S. 517, 533, 535 (1984) (deprivation of property does not violate

due process if a meaningful post-deprivation remedy is available, which includes

state law remedies); Tatum v. City & County of San Francisco, 441 F.3d 1090,

1095 (9th Cir. 2006) (when analyzing a Fourth Amendment excessive force claim,

the “initial inquiry is whether the officers’ actions [were] objectively reasonable in

light of the facts and circumstances confronting them” (alteration in original,

citation and internal quotation marks omitted)); Cabrera v. City of Huntington

Park, 159 F.3d 374, 380 (9th Cir. 1998) (to prevail on a false arrest claim, the

plaintiff must show there was no probable cause to arrest him; where a

determination that there was no probable cause would “necessarily imply” the

invalidity of the plaintiff’s conviction, a false arrest claim is barred by Heck v.

Humphrey, 512 U.S. 477 (1994) (internal quotation marks omitted)).


                                           2                                     19-17341
      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Reyes’s state law claims. See 28 U.S.C.

§ 1367(c)(3); Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (court may decline

supplemental jurisdiction over related state law claims once it has dismissed all

claims over which it has original jurisdiction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                      19-17341